                                        Case 18-30179-lkg                    Doc 67               Filed 01/15/20             Page 1 of 6

      Fill in this information to identify your case:

 Debtor 1                  Michael D Holcomb
                           First Name                       Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


                                                      SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS
 United States Bankruptcy Court for the:              DIVISION

 Case number           18-30179
 (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          Gateway Foundation, inc                                Last 4 digits of account number         5494                                                         $783.00
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?
              3204 Eagle Way
              Chicago, IL 60678-1032
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
               Debtor 2 only                                         Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                        G38416
                                     Case 18-30179-lkg                  Doc 67              Filed 01/15/20            Page 2 of 6
 Debtor 1 Holcomb, Michael D                                                                        Case number (if known)            18-30179

 4.2       Medstar Ambulance                                    Last 4 digits of account number       All                                                     $705.00
           Nonpriority Creditor's Name
           c/o Wakefield & Associates                           When was the debt incurred?
           PO Box 58
           Fort Morgan, CO 80701-0058
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Medical Collections


 4.3       Memorail Medical Group                               Last 4 digits of account number       03                                                      $120.00
           Nonpriority Creditor's Name
           c/o Account Resolution Corp                          When was the debt incurred?
           17600 Chesterfield Airport Rd Ste
           201
           Chesterfield, MO 63005-1246
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Medical Collections


 4.4       Southwest Oral Surgery                               Last 4 digits of account number       3481                                                    $919.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           1588 Smizer Station Rd
           Fenton, MO 63026-3290
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Medical

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                      Case 18-30179-lkg                     Doc 67          Filed 01/15/20             Page 3 of 6
 Debtor 1 Holcomb, Michael D                                                                            Case number (if known)     18-30179

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.     $                      0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.     $                      0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                      0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                      0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $                  2,527.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.     $                  2,527.00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                         Case 18-30179-lkg        Doc 67    Filed 01/15/20             Page 4 of 6




      Fill in this information to identify your case:

Debtor 1                    Michael D Holcomb
                            First Name              Middle Name            Last Name

Debtor 2
(Spouse if, filing)         First Name              Middle Name            Last Name

                                                SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS
United States Bankruptcy Court for the:         DIVISION

Case number              18-30179
(if known)
                                                                                                                           Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Michael D Holcomb                                             X
             Michael D Holcomb                                                 Signature of Debtor 2
             Signature of Debtor 1

             Date       January 4, 2020                                        Date
                                                                                             Case 18-30179-lkg              Doc 67     Filed 01/15/20    Page 5 of 6
                                                                                                             United States Bankruptcy Court
                                                                                                     Southern District of Illinois, East ST. Louis Division

                                                                   IN RE:                                                                                 Case No. 18-30179
                                                                   Holcomb, Michael D                                                                     Chapter 7
                                                                                                          Debtor(s)

                                                                                                  AMENDED VERIFICATION OF CREDITOR MATRIX
                                                                   The above named Debtor(s) hereby verify that the attached list of creditors is true and correct to the best of my/our knowledge
                                                                   and that it corresponds to the creditors listed in my/our schedules.


                                                                   Date: January 4, 2020                              /s/ Michael D Holcomb
                                                                                                                      Debtor



                                                                                                                      Joint Debtor
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
               Case 18-30179-lkg       Doc 67   Filed 01/15/20     Page 6 of 6




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing Amended
Schedule E/F, Declaration about an Individual Debtor(s) Schedule and Verification of
Creditor Matrix was served upon the following parties via US Mail on January 15, 2020, unless
served via electronically.

 Michael Holcomb                Gateway Foundation               Medstar Ambulance
2400 Renois Lane                3204 Eagle Way                   c/o Wakefield & Associates
Cahokia, IL 62206               Chicago, IL 60678-1032           PO Box 58
                                                                 Fort Morgan, CO 80701-0058
Memorial Medical Group          Southwest Oral Surgery
c/o Account Resolution Corp     1588 Smizer Station Rd
17600 Chesterfield Airport Rd   Fenton, MO 63026-3290
Ste 201
Chesterfield, MO 63005-1246

Served Electronically: United States Trustee
US Bankruptcy Court
Robert Eggmann, Chapter 7 Trustee

/s/ Mary
